FILE COPY




                                   No. 07-15-00008-CV


Tiffany Thweatt                              §     From the County Court at Law No. 1
  Appellant                                          of Brazos County
                                             §
v.                                                 September 22, 2015
                                             §
Craig Dudley and Rachelle Dudley                   Opinion by Chief Justice Quinn
 Appellees                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 22, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo